Case 9:18-cv-00120-RC-ZJH Document 58 Filed 07/16/20 Page 1 of 2 PageID #: 408



                         IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

CLARENCE WRIGHT                                    §

VS.                                                §      CIVIL ACTION NO. 9:18-CV-120

TEXAS DEP’T OF CRIMINAL JUSTICE,                   §
ET AL.

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Clarence Wright, proceeding pro se, filed this civil rights action pursuant to 42 U.S.C.

§ 1983. Plaintiff has filed a motion requesting recusal of the magistrate judge based on the magistrate

judge’s rulings.

       Title 28 U.S.C. § 455 requires a federal judge to disqualify himself in any proceeding in which

his impartiality might reasonably be questioned. 28 U.S.C. § 455(a). Disqualification is appropriate

if a reasonable person, with knowledge of all the circumstances, would question the court’s

impartiality. United States v. Anderson, 160 F.3d 231, 233 (5th Cir. 1998). In this instance, plaintiff

has failed to set forth any facts which would cause an objective observer to question the magistrate

judge’s impartiality. Thus, the motion to disqualify shall be denied.

       Title 28 U.S.C. § 144 allows a party to make and file “a timely and sufficient affidavit that the

judge before whom the matter is pending has a personal bias or prejudice either against him or in favor

of any adverse party . . . .” 28 U.S.C. § 144. In such a case, another judge shall be assigned to hear

further proceedings. Id. When a §144 motion is filed, the judge must consider the legal sufficiency

of the affidavit, but may not resolve factual issues. Patterson v. Mobil Oil Corp., 335 F.3d 476, 483

(5th Cir. 2003); United States v. Merkt, 794 F.2d 950, 960 (5th Cir. 1986). An affidavit is legally

sufficient if: (1) the facts are material and stated with particularity; (2) the facts, if true, would
Case 9:18-cv-00120-RC-ZJH Document 58 Filed 07/16/20 Page 2 of 2 PageID #: 409



convince a reasonable person that bias exists; and (3) the facts show that the bias is personal in nature.

Netsphere, Inc. v. Baron, 703 F.3d 296, 315 (5th Cir. 2012). Absent surrounding comments or

accompanying opinion, judicial rulings alone will rarely constitute a valid basis for a motion to recuse

or disqualify. Liteky v. United States, 510 U.S. 540, 555 (1994); Andrade v. Chojnacki, 338 F.3d 448,

455 (5th Cir. 2003).

        Plaintiff’s motion to recuse the magistrate judge is not legally sufficient. Plaintiff’s complaints

about judicial rulings are not a valid basis for recusal or disqualification. In this situation, a reasonable

person would not be convinced that bias exists. As a result, plaintiff’s affidavit is legally insufficient

to require recusal of the magistrate judge. It is accordingly

        ORDERED that plaintiff’s request for recusal of the magistrate judge (document no. 57) is

DENIED.

          SIGNED this 16th day of July, 2020.




                                                           _________________________
                                                           Zack Hawthorn
                                                           United States Magistrate Judge




                                                     2
